Citation Nr: 0825949	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a cervical spine 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from February 1990 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral shoulder disability, a 
bilateral knee disability, and a cervical spine disability.  
In April 2007, the veteran testified before the Board at a 
hearing that was held at the RO.  In September 2007, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection.  The veteran contends 
that his current disabilities of the knees, shoulders, and 
neck first manifested in service.

The veteran's service medical records reflect frequent 
complaints related to the knees, shoulders, and neck.  On 
examination in February 1978, prior to his entry into 
service, the veteran reported a history of a fracture of the 
left clavicle.  Examination revealed no residual disability 
and the veteran was found to be fit for entry into service.  
The veteran underwent examination in August 1978 for the 
purpose of ascertaining his fitness to be a diver.  At that 
time, the veteran again reported a history of a fracture of 
the left clavicle just a few months prior to his entry into 
service.  Examination revealed full range of motion of the 
left shoulder.  It was determined that there were no 
sequellae of the injury and the veteran was found to be 
qualified to be a 2nd class diver.  There are no further 
entries in the veteran's service medical records for his 
first period of service until his separation examination in 
June 1982.  At that time, the veteran reported that he 
occasionally experienced "catches" and "sharp pain" in his 
left shoulder.  Those symptoms were determined not to be 
disabling and the veteran was discharged from service.

With regard to the veteran's right shoulder, in September 
1979 the veteran reported to the emergency room with 
complaints of a right shoulder injury.  He stated that he had 
been in his back yard when he slipped and hit the lateral 
surface of his right shoulder against a tree.  He reported a 
history of previous problems related to his left shoulder, 
but stated that he had had no previous problems with his 
right shoulder.  He denied current symptoms of numbness, 
tingling, or weakness in his right shoulder.  Physical 
examination revealed point tenderness and edema over the 
acromioclavicular joint.  There was no pain on flexion of the 
right shoulder, but there was pain with posterior movement 
and internal rotation.  Neurological examination revealed no 
abnormalities.  X-ray examination revealed no abnormalities.  
The assessment was right shoulder sprain.

With regard to the veteran's knees, in April 1981 the veteran 
reported to sick call with complaints of left knee pain.  At 
that time, the veteran reported that he had been kicked in 
the left knee three years earlier but that he had not sought 
medical treatment at that time.  For six months following 
that injury, the veteran had not been able to fully extend 
his lower left leg.  Since that time, the veteran had 
experienced recurring knee pain after running.  At the time 
he reported to sick call he complained of pain along the 
lateral joint line.  Pain increased on climbing stairs.  He 
reported occasional popping of the knee.  Physical 
examination revealed stable ligaments with no effusion.  
There was slight pain on patellofemoral compression, which 
the veteran reported was a different pain than his primary 
complaint.  

With regard to the veteran's neck, service medical records 
dated in December 1984 show that the veteran complained of a 
stiff neck with pain that extended to the right scapular 
region following a dive.  The assessment was cervical strain.  
The veteran next complained of neck pain in April 1998.  At 
that time, the veteran reported to the emergency room with 
complaints of right trapezius pain that had persisted for the 
past month, following an incident in which he had pulled his 
right shoulder while trying to avoid stepping on someone.  At 
the time of the injury, the veteran felt an immediate 
"pop."  Physical examination revealed cervical 
radiculopathy.  The assessment was sprain of the cervical 
spine and right shoulder, with cervical radiculopathy.  The 
veteran was again treated for neck pain in June 1998.  At 
that time he complained of recurrent neck pain that was 
little relieved by pain medication.  Physical examination 
resulted in an assessment of cervical sprain.  On follow up 
evaluation in July 1998, X-ray examination of the cervical 
spine was negative.  The assessment was cervical strain.  The 
veteran was also noted to have degenerative joint disease of 
the knees.  The veteran was referred for a rheumatology 
consultation.

On rheumatology consultation in August 1998, the veteran 
reported intermittent pain in the bilateral PIP joints, MCP 
joints, wrists, elbows, shoulders, sacrum, neck, knees, 
ankles, and feet.  His joints were sore and warm but not 
swollen.  He reported that his joint symptoms migrated 
frequently, and had been present for the past two years, 
worsening during that time period.  He was assessed with 
polyarthralgias.  It was felt that he might have Albright's 
hereditary osteodystrophy due to brachydactyly.

The veteran's final complaint related to the neck during 
service is dated in November 1999.  At that time, the veteran 
reported to the emergency room with an exacerbation of his 
neck pain.  Physical examination revealed limited range of 
motion of the cervical spine and a spasm of the right 
trapezius.  The assessment was rule out cervical disc 
disease.

In August 2003, the veteran again reported to sick call with 
complaints of polyarthralgia.  It was felt that he might have 
a possible connective tissue disease, such as lupus.  
Orthopedic evaluation in October 2003, however, did not 
suggest either lupus or rheumatoid arthritis.

In December 2004, the veteran again reported to sick call 
with complaints of joint pain.  He was assessed with multiple 
joint pain and prescribed medication including Celebrex.  On 
examination in December 2004, prior to his separation from 
service, the veteran reported that his joint pain had 
worsened.  Physical examination revealed abnormalities of 
both shoulders and lower extremities.  He was noted to have 
arthritis and to be taking Celebrex for joint pain.  No X-
rays, however, were apparently taken.  Treatment records 
dated in February 2005 show continued treatment for chronic 
joint pain.

The veteran underwent VA examination in February 2005.  
Physical examination revealed limited range of motion of the 
shoulders, neck, and knees.  X-ray examination revealed no 
degenerative changes of either the knees or shoulders.  The 
veteran's cervical spine was not X-rayed.  The examiner 
determined that there was insufficient evidence to warrant a 
diagnosis for the veteran's knees, neck, or shoulders.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In September 2007, the Board 
remanded the claims because while the veteran had already 
undergone VA examination, the examiner did not specifically 
comment as to whether the veteran's limited range of motion 
of the knees, shoulders, and neck was related to his in-
service complaints, and did not conduct a trigger point 
analysis or rule out rheumatoid arthritis, fibromyalgia, or 
any other autoimmune disorder which could be the basis for 
his complaints of polyarthralgia.  Therefore, it was unclear 
to the Board whether the veteran's shoulder, knee, and neck 
disabilities were related to his period of active service.  

The veteran underwent an additional examination in November 
2007, as a result of which he was diagnosed with bilateral 
knee strain, bilateral shoulder strain, and degenerative disc 
and joint disease of the cervical spine, and possible 
rheumatic disease.  In determining that those disabilities 
were not likely related to his active service, the examiner 
did not address any of the in-service complaints regarding 
the knees, shoulders, or neck; did not address the findings 
of "possible connective tissue disease" or "rheumatism" 
during service; and did not provide a rationale for any 
conclusions.  Additionally, the examiner did not conduct the 
trigger point analysis or rule out rheumatoid arthritis, 
fibromyalgia, or any other autoimmune disorder which could be 
the basis for his complaints of polyarthralgia, as requested 
in the September 2007 remand.  The examiner noted that the 
veteran's mother had a diagnosis of lupus, but did not 
address whether such a diagnosis was appropriate for the 
veteran.  Because the November 2007 examiner did not conduct 
the testing requested in the September 2007 remand, and did 
not address the in-service findings nor provide a rationale 
for his conclusions, the Board finds that the opinion 
obtained in November 2007 is inadequate for rating purposes, 
and that an additional remand for an examination and opinion 
is therefore necessary.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of any 
knee, shoulder, and neck disabilities.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including, specifically, the trigger 
point analysis or rule out rheumatoid 
arthritis, fibromyalgia, or any other 
autoimmune disorder which could be the 
basis for his complaints of 
polyarthralgia.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinions.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should provide the rationale 
for the opinions provided.  If 
necessary, the examiner should reconcile 
the opinions with all other opinions of 
record.  The examiner should 
specifically opine as to the following 
questions:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current knee disability is 
related to the veteran's period of 
active service, including to the 
knee pain for which he was treated 
in service?

b.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current shoulder disability 
is related to the veteran's period 
of active service, including to the 
shoulder pain for which he was 
treated in service?

c.  Is it at least as likely as not 
(50 percent probability or greater) 
that any current neck disability is 
related to the veteran's period of 
active service, including to the 
neck pain for which he was treated 
in service, or his service connected 
lumbar spine disability?

d.  Does the veteran meet the 
diagnostic criteria for a diagnosis 
of an autoimmune disorder such as 
rheumatoid arthritis, lupus, or 
fibromyalgia?  If so, is it at least 
as likely as not (50 percent 
probability or greater) that the 
disorder first manifested during 
either of his periods of active 
service?

2.  Then, readjudicate the claims.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

